Citation Nr: 0817348	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C (HCV) with 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2007.  The veteran submitted additional evidence at the 
hearing.  He included a waiver of consideration by the agency 
of original jurisdiction (AOJ).  However, in light of the 
Board's decision to remand the case for additional 
development, the AOJ will have an opportunity to review the 
evidence in the first instance.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
HCV with peripheral neuropathy.  He has made several 
arguments as to why he believes his current HCV has its 
origins in service.  The veteran's primary contention is that 
he was infected while receiving routine vaccinations, by 
means of a jet injector, during service.  He also has stated 
that he engaged in activities in the barracks that exposed 
him to the blood of other soldiers.  These activities 
included knife throwing, cutting of the hands and wrists, 
fights, and the mixing of blood.  He also contends that he 
shared razors and toothbrushes with other soldiers.

The veteran has not provided any supporting evidence 
regarding his contentions of the activities from service.  He 
did say he received nonjudicial punishment (NJP) for throwing 
knives at a door and this should be in his military records.  
He has also submitted a significant amount of evidence from 
Internet sources, and the Food and Drug Administration (FDA) 
regarding the possibility of contamination, or infection, 
from the use of jet injectors.  He has not provided any 
medical evidence that has specifically related his HCV to the 
any of the claimed exposures in service, to include the jet 
injectors.

The veteran submitted statements from three physicians that 
linked his HCV and his military service.  However, none of 
the physicians provided an explanation for their opinion or 
directly stated the connection between the veteran's HCV and 
his military service.  The first statement, from E. L. 
Boyette, M.D., dated in March 2003, stated that the veteran 
was a Vietnam veteran.  The veteran never served in Vietnam.  
Dr. Boyette said it was his opinion "it is possible he 
contracted this [HCV] while in service, as well as other 
sources."  Dr. Boyette did not provide any explanation for 
how the veteran's HCV could have been contracted in service.  
Nor did he identify the other sources that could also be the 
cause of his infection.  His statement, at the least, implies 
that he believes there are competing risk factors for the 
cause of the veteran's HCV.

The second statement, from A. D. Smith, MB, ChB, FRCP, was 
dated in June 2006.  Dr. Smith said he had spoken with the 
veteran in detail about his medical history and reviewed 
pertinent laboratory data.  He said it was more likely than 
not, in his view, that the veteran contracted HCV in service.  
He added that, if his comments required further elaboration, 
he should be contacted.  Dr. Smith, like Dr. Boyette, did not 
provide any basis for his conclusion.  He did not identify 
what history from the veteran was relevant to him in forming 
his opinion.  

The third statement was from G. A., M.D.  Dr. A. works as a 
private physician but also sees VA patients at the VA medical 
center (VAMC) in Durham, North Carolina.  The statement from 
Dr. A. is dated in October 2006.  Dr. A. said they had 
reviewed the history and all pertinent laboratory data 
regarding the veteran's diagnosis of cryoglobulinemia.  Based 
on this review, and discussions with other specialists caring 
for the veteran, Dr. A. said that the veteran's severe 
neuropathy was resulting from cryoglobulinemia and chronic 
HCV.  Dr. A. added that they believed it was more likely than 
not that the veteran contracted HCV from his military 
service.  Again, there was no explanation for this opinion.  
Dr. A. did not address any risk factors or refer to any 
evidence of record to support the conclusion reached.  

The veteran should be contacted and advised that the medical 
opinion evidence from the several physicians requires a 
rationale for their opinions.  The physicians should also 
cite to evidence of record, to include specific risk factors, 
that supports their conclusions.  

In regard to risk factors, the veteran has submitted 
statements and testified that he did not use intravenous 
drugs at any time.  The evidence submitted by the veteran 
documents a long history of drug abuse, to include opiates, 
going back to the 1970's.  His wife submitted statements in 
June 2005 that provided information of extensive drug use 
beginning in the 1970's.  She said the drug use was the 
result of the veteran attempting to self-treat the pain from 
his HCV or early symptoms of the disease.  The veteran 
submitted a statement from his mother attesting to his 
placement in a rehabilitation facility, Appalachian Hall, in 
1983.  The veteran's wife has noted that he had a second 
period of treatment at the same rehabilitation facility in 
1993.  

The veteran submitted a letter from an individual, L.G., who 
worked with him at a county mental health methadone 
maintenance program between 2001 and 2003.  The individual 
said the veteran received methadone treatment for opioid 
addiction.  The methadone treatment was not for pain.  Other 
evidence of record says the veteran received methadone for 
pain treatment.

The veteran gave a history of drug use to VA healthcare 
providers.  An entry from January 6, 2005, noted that the 
veteran said he had not drunk or done drugs since 1986.  
Prior to that time he admitted to experimenting with 
"acid."  He did not list any other drugs.  This history is 
not consistent with the June 2005 statement from the 
veteran's wife reporting that he required rehabilitation in 
1993 because of his drug addiction.  

The record is incomplete by way of historical medical 
evidence of the veteran's initial diagnosis of HCV.  The 
veteran originally submitted partial authorizations for 
records at Duke Hospital, and Duke Diagnostic Clinic in June 
2003.  The RO wrote to the veteran and asked that he complete 
updated authorizations in August 2004.  He was also advised 
that he could have the records sent directly to the RO.  The 
veteran did not respond to the letter.  The RO repeated the 
request in November 2004.  The veteran did not provide the 
requested authorizations or records.

The veteran should be contacted and asked to identify the 
earliest source of diagnosis and treatment for his HCV.  This 
would include his treatment at the Appalachian Hall 
rehabilitation facility referenced by his mother and wife.  
Those records should be requested, if available.  Records 
from Dr. Boyette, Duke Hospital and Duke Diagnostic Clinic, 
and the county methadone program referenced by Mr. L.G., 
should also be requested.  The Fayetteville VAMC records 
associated with the claims folder also reference the veteran 
receiving treatment at the Durham VAMC.  The outstanding VA 
records must also be obtained.

The veteran is in receipt of benefits from the Social 
Security Administration (SSA).  The SSA records must be 
obtained and associated with the claims folder.

Finally, the veteran should be afforded a VA examination to 
assess the evidence of record and provide an opinion as to 
whether the veteran's HCV, with peripheral neuropathy, is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his HCV, or 
related symptoms, since service.  The 
records from Appalachian Hall, Dr. 
Boyette, Duke Hospital, Duke Diagnostic 
Clinic, and the county methadone program 
in particular should be obtained if 
possible.  After securing the necessary 
releases, obtain copies of pertinent 
laboratory studies and treatment records 
which are not already of record.

Any pertinent records from VAMC Durham 
and VAMC Fayetteville, and any other VA 
facility identified by the veteran, 
should be obtained and associated with 
the claims folder

2.  The veteran should be contacted and 
advised that the three physician 
statements do not include any rationale 
or basis for the opinions expressed.  The 
veteran should be further advised to have 
the physicians supplement their 
statements with reasons for their 
conclusions and that citation to specific 
evidence of record, and specific risk 
factors, would enhance the probative 
value of their opinions.  

3.  The RO should request the veteran's 
official military personnel file (OMPF) 
to determine if he did receive NJP for 
his knife throwing in service.  

4.  The RO should obtain from the SSA the 
decision and records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of his HCV.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner must indicate 
that the claims folder was reviewed in 
conjunction with the examination.

The examiner should obtain a detailed 
history regarding the onset of pertinent 
symptomatology and the veteran's exposure 
to risks for hepatitis C during his 
period of military service and 
thereafter.  The examiner is requested to 
opine whether there is at least a 
50 percent probability or greater that 
hepatitis C was incurred in service.  Any 
risk factors that lead to any conclusion 
of a relationship to military service 
should be specifically identified.  A 
complete rationale for any opinion 
expressed must be provided.

6.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


